Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 15, and 20 are presented in independent form.

Information Disclosure Statement
The information disclosure statements (IDS) dated 11/19/2019 and 05/06/2020 have been received and considered.

Drawings
	The drawings were received on 11/19/2019. These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 10 – 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 5, 6, and 10 – 19 recite the limitation “smart node”. Multiple references to intended use of the limitation are cited in the claims, rendering the claims indefinite in that it is not clear what the intended scope of the claims is. How the term ‘smart node’ is defined? Creation of smart nodes for specific purposes is not standard and requires explanation. Specifically, term “smart” with respect to node may have different interpretations followed disclosure in Para. [0010], [0011], [0012], comparing to [0033], [0046]. For examination, the limitation ‘smart node’ is treated as a node with functions disclosed in Para. [0033].
Claims 1 and 20 recite the limitation ‘information block’. In Para. [0013] this block is identified as one of the successive blocks of the blockchain containing the information about components. On the other hand, it is disclosed in Para. [0042] that information is stored in a block of the central block chain ledger. Therefore, the claims are unclear and need further clarification.  For examination, the limitation ‘information block’ is treated as a block of a central block chain ledger.
Claim 1 recites ‘the aircraft engine’ and claims 15, 18 – 20 recite ‘gas turbine’. These limitations lack proper antecedent basis. For examination, these limitations are treated as a general vehicle engine and/or vehicle engine component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Vityaz (US 2019/0199693) (hereafter Vityaz), and in view of Ghannam et al. (US 2021/0078512) (here after Ghannam).

Regarding claim 1 Rueckriemen teaches: A method for controlling an engine having a control module (Examiner note: control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0029] discloses “The program module may be configured to control the creation of entries in the blockchain assigned to the program module” Rueckriemen, in Para. [0224] discloses “The electronic components 140, 160, 180 are, for example, engine electronic components, chassis electronic components and/or other electronic components, each of which may be designed as separate electronic control units (ECUs).”) and 
[smart nodes] 
Rueckriemen fails to explicitly teach: smart node
Vityaz from the analogous technical field teaches: smart node (Vityaz, in Para. [0134] discloses “the automation platform with smart nodes allows to manipulate objects, calculate their number, sum up numerical values in the objects, and so on” Vityaz, in Para. [0134] further discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, in view of the teaching of Vityaz which discloses applications of smart nodes in order to improve information management in the network (Vityaz, [0134]).
Rueckriemen, as modified by Vityaz, further teaches: comprising: maintaining a block chain ledger at the control module of the aircraft engine (Examiner note: as noted above control module is met by the program module; due to the lack of proper antecedent basis, see 112 rejection, the control functions of an aircraft engine are treated as general control functions/operations of a vehicle engine) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.”), wherein the block chain comprises an information block from at least a preceding engine start (Rueckriemen, in Para. [0096] discloses “Since in modem vehicles the vehicle software has a far-reaching influence on the control of the technical components, such as the engine, an identification of the software may provide important information regarding the condition and functional behaviour of the vehicle.”); maintaining a hash of at least a digital certificate and data at one of the smart nodes (Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”); transmitting a message including the hash to the control module; receiving the message at the control module (Examiner note: transmitting/receiving messages  are met by communication within a network) (Rueckriemen, in Para. [0072] discloses “The vehicle computer system also comprises a mobile communications interface for communication via a mobile communications network”);
Rueckriemen, as modified by Vityaz, fails to explicitly teach:
at the control module determining a control hash based upon the information from at least a preceding engine start; at the control module comparing the hash to the control hash; 
based upon the comparison, starting the engine and updating the block chain ledger as a function of the received message
Ghannam, from the analogous technical field teaches:  at the control module determining a control hash based upon the information from at least a preceding engine start; (Examiner note: the procedure of creation the control hash from preceding operations (according to Para. [0042]) followed by comparison to the hash comprising current operation info is met by creation the event hash from previous operation information followed by comparison with the current operations info included into the challenge hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.” Ghannam, in Para. [0105] discloses “In the block 345, upon determining the update code, the second blockchain node 145 stores the update code to the second blockchain node 145 of the second blockchain 202.” Ghannam, in Para. [0106] discloses “the second blockchain node 145 generates an event N-1 block link 266 and an update hash 265” Ghannam, in Para. [0107] discloses “In the block 350, the ECUs 126 determine whether the second blockchain node 145 is valid. For example, the ECUs 126 may generate and transmit a challenge hash to the second blockchain node 145”) 
at the control module comparing the hash to the control hash (Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”);
based upon the comparison, starting the engine and updating the block chain ledger as a function of the received message (Examiner note: starting the engine upon comparison is met by allowance a continuation of process 300 in block 330 upon comparison) (Ghannam, in Para. [0100] discloses “Additionally, the first blockchain nodes 127 generates an update N-1 block link 217 and an event hash 216. The first blockchain nodes 127 then store the update N-1 block link 217 and the event hash 216 to the event N block 232. process 300 ends after the block 350. The process 300 continues in a block 330.” Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz, in view of the teaching of Ghannam which discloses blockchain based control over vehicles including engine control using hashing method in order to improve security and quality of vehicle/engine control (Ghannam, [0100, 0105 – 0108]).

Regarding claim 2 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, further comprising maintaining a second hash of at least the digital certificate (Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”) and data at another of the smart nodes (Vityaz, in Para. [0134] discloses “the automation platform with smart nodes allows to manipulate objects, calculate their number, sum up numerical values in the objects, and so on” Vityaz, in Para. [0134] further discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”); wherein the message includes the second hash; and wherein the step of comparing the hash to the control hash, further comprises comparing the second hash to the control hash (Examiner note: as noted above, the second hash is met by the challenge hash comprising current operations in Ghannam; control hash is met by the event hash) (Ghannam, in Para. [0100] discloses “Additionally, the first blockchain nodes 127 generates an update N-1 block link 217 and an event hash 216. The first blockchain nodes 127 then store the update N-1 block link 217 and the event hash 216 to the event N block 232. process 300 ends after the block 350. The process 300 continues in a block 330.” Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”)

Regarding claim 3 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, wherein the step of transmitting the message also includes encrypting the message with one of a private key or public key (Rueckriemen, in Para. [0006] discloses “The program module is assigned to a first public cryptographic key of a first asymmetric key pair of a first vehicle owner and a private cryptographic key of the first asymmetric key pair is saved in a memory of a computer system of a first owner of the vehicle.” Rueckriemen, in Para. [0035] discloses “An asymmetric key pair consists of a public key, which is used to encrypt and/or decrypt data and which may be passed on to third parties, for example to a service provider, and a private key, which is used to encrypt and/or decrypt data and which usually has to be kept secret.”).

Regarding claim 4 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, wherein the step of receiving the message also comprises decrypting the message with one of a private key or public key (Rueckriemen, in Para. [0035] discloses “An asymmetric key pair consists of a public key, which is used to encrypt and/or decrypt data and which may be passed on to third parties, for example to a service provider, and a private key, which is used to encrypt and/or decrypt data and which usually has to be kept secret.”).

Regarding claim 5 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, further comprising at the one of the smart nodes (Vityaz, in Para. [0134] further discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”) maintaining a local block chain ledger, wherein the local block chain comprises a digital certificate (Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”) and data from at least the preceding engine start and wherein the step of transmitting further comprises updating the local block chain ledger (Examiner note: as noted above, the procedure of creation the control hash from preceding operations (according to Para. [0042]) followed by comparison to the hash comprising current operation info is met by creation the event hash from previous operation information followed by comparison with the current operations info included into the challenge hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.” Ghannam, in Para. [0105] discloses “In the block 345, upon determining the update code, the second blockchain node 145 stores the update code to the second blockchain node 145 of the second blockchain 202.” Ghannam, in Para. [0106] discloses “the second blockchain node 145 generates an event N-1 block link 266 and an update hash 265” Ghannam, in Para. [0107] discloses “In the block 350, the ECUs 126 determine whether the second blockchain node 145 is valid. For example, the ECUs 126 may generate and transmit a challenge hash to the second blockchain node 145”).

Regarding claim 6 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, wherein the data is selected from the group consisting of manufacturer, serial number of the smart node (Vityaz, in Para. [0134] discloses “the automation platform with smart nodes allows to manipulate objects, calculate their number, sum up numerical values in the objects, and so on”), software configuration, date of manufacture, date of qualification, public key and a preceding hash (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block”. Ghannam, in Para. [0102] discloses “the second blockchain node 145 may generate the event data link 213 and the ECU Public Key link 215 that link to the respective data”).

Regarding claim 7 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 5, wherein the step of updating the local block chain ledger further comprises deleting the preceding block from the local block chain ledger.
(Examiner note: deletion data/blocks is met by removal of specified data units) (Ghannam, in Para. [0068] discloses “A replacement and/or modification of the ECU 126 is authorized when performed by a second blockchain node 145 authenticated by the ECUs 126, as discussed below. Modified, in the present context, means the data in the memory of the respective ECU has been altered or removed.” Ghannam, in Para. [0072] discloses “a user may input to the second blockchain node 145, e.g., maintained by a repair entity, that the user either removed one ECU 126 of the vehicle 105 and replaced the one ECU 126 with another ECU or modified data in the memory, e.g., cleared or erased the data stored in the memory”).

Regarding claim 8 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, further comprising updating the digital certificate (Examiner note: certificate update is met by update of software comprising certificate) (Rueckriemen, in Para. [0031] discloses “A "certificate" is understood here to be a digital certificate, also known as a public key certificate.” Rueckriemen, in Para. [0961] discloses “the vehicle data comprise a software ID of a software update of the vehicle computer system.”).

Regarding claim 9 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of claim 8, wherein the digital certificates are updated annually (Examiner note: annual period is met by a predefined time) Rueckriemen, in Para. [0237] discloses “The criterion may be a time criterion, for example. If a predefined time has expired, an entry is made in the blockchain.”).

Regarding claim 10 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 1, wherein the step of determining a control hash (Examiner note: as noted above, the creation the control hash is met by creation the event hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.”) further comprises updating the block chain ledger with a digital certificate (Examiner note: as noted above, certificate update is met by update of software comprising certificate) (Rueckriemen, in Para. [0031] discloses “A "certificate" is understood here to be a digital certificate, also known as a public key certificate.” Rueckriemen, in Para. [0961] discloses “the vehicle data comprise a software ID of a software update of the vehicle computer system.”) and data associated with the one smart node prior to the comparison (Vityaz, in Para. [0134] further discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”). 
 
Regarding claim 11 Rueckriemen, as modified by Vityaz and Ghannam, teaches: The method of Claim 10, wherein the data includes a hash from a preceding smart node message (Examiner note: the hash from preceding smart node message is met by hash processing previous data blocks of Ghannam in the network platform including smart nodes of Vityaz) (Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.” Vityaz, in Para. [0134] discloses “the automation platform with smart nodes allows to manipulate objects, calculate their number, sum up numerical values in the objects, and so on”).

Regarding claim 15 Rueckriemen teaches:
 [A method of authentication of a smart node in a gas turbine engine, comprising: determining the required operational characteristics for the smart node;] 
generating a hash at a control module (Examiner note: as noted above control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.” Rueckriemen, in Para. [0124] discloses “the data record may comprise a chassis number, an engine number, information regarding vehicle properties and/or a hash of the registration certificate”).
[reflective of required operational characteristics for the smart node;]
storing the hash in a block chain; receiving a second hash at the control module from the smart node (Examiner note: as noted above, transmitting/receiving messages are met by communication within a network) (Rueckriemen, in Para. [0177] discloses “This non-personalised program module is personalised by the vehicle manufacturer, i.e. it is assigned to a vehicle by storing an identifier of the vehicle in a block of the blockchain assigned to the program module. The identifier may be, for example, a vehicle identification number or a public cryptographic key assigned to the vehicle.” Rueckriemen, in Para. [0072] discloses “The vehicle computer system also comprises a mobile communications interface for communication via a mobile communications network”);
Rueckriemen fails to explicitly teach: A method of authentication of a smart node in a gas turbine engine, comprising: determining the required operational characteristics for the smart node;
reflective of required operational characteristics for the smart node;
Vityaz from the analogous technical field teaches: A method of authentication of a smart node in a gas turbine engine, comprising: determining the required operational characteristics for the smart node (Examiner note: node authentication is met by node verification; due to the lack of proper antecedent basis, see 112 rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component) (Vityaz, in Para. [0021] discloses “a node contains a public key identifier to locate or verify any sending or receiving node or envelope exchange in any given transaction.” Vityaz, in Para. [0134] discloses “the automation platform with smart nodes allows to manipulate objects, calculate their number, sum up numerical values in the objects, and so on”);
reflective of required operational characteristics for the smart node (Vityaz, in Para. [0134] discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, in view of the teaching of Vityaz which discloses applications of smart nodes in order to improve information management in the network (Vityaz, [0021, 0134]).
Rueckriemen, as modified by Vityaz, fails to explicitly teach: comparing the hash in the block chain with the second hash; authenticating the operation of the smart node based upon the comparison; and, updating the block chain with the second hash.
Ghannam, from the analogous technical field teaches: comparing the hash in the block chain with the second hash (Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”); authenticating the operation of the smart node based upon the comparison; and, updating the block chain with the second hash (Examiner note: the procedure of creation the control hash from preceding operations (according to Para. [0042]) followed by comparison to the hash comprising current operation info is met by creation the event hash from previous operation information followed by comparison with the current operations info included into the challenge hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.” Ghannam, in Para. [0105] discloses “In the block 345, upon determining the update code, the second blockchain node 145 stores the update code to the second blockchain node 145 of the second blockchain 202.” Ghannam, in Para. [0106] discloses “the second blockchain node 145 generates an event N-1 block link 266 and an update hash 265” Ghannam, in Para. [0107] discloses “In the block 350, the ECUs 126 determine whether the second blockchain node 145 is valid. For example, the ECUs 126 may generate and transmit a challenge hash to the second blockchain node 145”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz, in view of the teaching of Ghannam which discloses blockchain based control over vehicles including engine control using hashing method in order to improve security and quality of vehicle/engine control (Ghannam, [0100, 0105-0108]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen) in view of Ghannam et al. (US 2021/0078512) (here after Ghannam).

Regarding claim 20 Rueckriemen teaches: A method for authenticating a component on a gas turbine prior to operation, comprising:  U.S. Patent Application (Examiner note: as noted above, gas turbine authentication is met by certification/verification of a vehicle including all parts of it) (Rueckriemen, in Para. [0031] discloses “A "certificate" is understood here to be a digital certificate, also known as a public key certificate. By means of such certificates based on asymmetric key pairs, a so-called Public Key Infrastructure (PKI) is realised.” Rueckriemen, in Para. [0101] discloses “The service plan is primarily intended to maintain the functionality and operational safety of the vehicle” Rueckriemen, in Para. [0246] discloses “In case the verification shows that the signature of the output instruction is valid, the requested vehicle certificate is generated by reading the current values saved in the blockchain for the data comprised by the vehicle certificate”)
Docket No. G2640-00323 / LWA12260 19maintaining a block chain ledger at a control module of the gas turbine, wherein the block chain comprises successive information blocks (Examiner note: as noted above control module is met by the program module and/or ECU) (Rueckriemen, in Para. [0006] discloses “The blockchain comprises, in one block, a program module with first and second program instructions.”)
wherein the information blocks include information reflective of at least the component; (Rueckriemen, in Para. [0096] discloses “Since in modern vehicles the vehicle software has a far-reaching influence on the control of the technical components, such as the engine, an identification of the software may provide important information regarding the condition and functional behaviour of the vehicle.”);
receiving a message at the control module from the component (Examiner note: as noted above, transmitting/receiving messages are met by communication functions within a network) (Rueckriemen, in Para. [0072] discloses “The vehicle computer system also comprises a mobile communications interface for communication via a mobile communications network”); 
Rueckriemen fails to explicitly teach:
at the control module determining a control hash based upon the information reflective of at least the component; 
determining a hash based at least upon the received message and at the control module comparing the hash to the control hash; 
based upon the comparison, authenticating the component, updating the block chain ledger as a function of the receive message; and, operating the gas turbine.  
Ghannam, from the analogous technical field teaches: at the control module determining a control hash based upon the information reflective of at least the component (Examiner note: the procedure of creation the control hash (according to Para. [0042]) based upon complete information about vehicle components is met by creation the event hash from the operation information followed by comparison with the current operations info included into the challenge hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.” Ghannam, in Para. [0105] discloses “In the block 345, upon determining the update code, the second blockchain node 145 stores the update code to the second blockchain node 145 of the second blockchain 202.” Ghannam, in Para. [0106] discloses “the second blockchain node 145 generates an event N-1 block link 266 and an update hash 265” Ghannam, in Para. [0107] discloses “In the block 350, the ECUs 126 determine whether the second blockchain node 145 is valid. For example, the ECUs 126 may generate and transmit a challenge hash to the second blockchain node 145”)
determining a hash based at least upon the received message and at the control module comparing the hash to the control hash (Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”);
based upon the comparison, authenticating the component, updating the block chain ledger as a function of the receive message; and, operating the gas turbine (Examiner note: starting the engine upon comparison is met by allowance a continuation of process 300 in block 330 upon comparison) (Ghannam, in Para. [0100] discloses “Additionally, the first blockchain nodes 127 generates an update N-1 block link 217 and an event hash 216. The first blockchain nodes 127 then store the update N-1 block link 217 and the event hash 216 to the event N block 232. process 300 ends after the block 350. The process 300 continues in a block 330.” Ghannam, in Para. [0108] discloses “The ECUs 126 then compare the decrypted hash to the challenge hash. In the case that the decrypted hash matches the challenge hash, the ECUs 126 determine that the second blockchain node 145 is an authorized second blockchain node 145”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen in view of the teaching of Ghannam which discloses blockchain based control over vehicles including engine control using hashing method in order to improve security and quality of vehicle/engine control (Ghannam, [0100, 0105 – 0108]).
 
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Vityaz (US 2019/0199693) (hereafter Vityaz), in view of Ghannam et al. (US 2021/0078512) (here after Ghannam)., and in view of Slupik (US 10542610) (hereafter Slupik). 

Regarding claim 12 Rueckriemen, as modified by Vityaz and Ghannam, fails to explicitly teach: The method of claim 1, wherein the control module and smart nodes are arranged in a DCS architecture. 
Slupik from the analogous technical field teaches: The method of claim 1, wherein the control module and smart nodes are arranged in a DCS architecture (Examiner note: DCS stands for a distributed control system) (Slupik, in col. 2, ll. 7-8 discloses “Network 100 is a mesh data network that enables communication among smart nodes 101-1 through 101-M.” Slupik, in col. 2, ll. 15-16 discloses “Being a mesh network, network 100 is an example of a distributed control system”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz and Ghannam, in view of the teaching of Slupik which discloses a usage of smart nodes in a distributed control system in order to improve coordination among server controlling nodes (Slupik, col. 2, ll. 7-8, col. 2, ll. 15-16).

Regarding claim 13 Rueckriemen, as modified by Vityaz and Ghannam, fails to explicitly teach: The method of Claim 1, wherein the control module and smart nodes are arranged in a CCS architecture.
Slupik from the analogous technical field teaches: The method of Claim 1, wherein the control module and smart nodes are arranged in a CCS architecture (Examiner note: CCS stands for a centralized control system) (Slupik, in col. 2, ll. 7-8 discloses “Network 100 is a mesh data network that enables communication among smart nodes 101-1 through 101-M.” Slupik, in col. 2, ll. 15-19 discloses “Being a mesh network, network 100 is an example of a distributed control system. Distributed control systems have some advantages over centralized control systems, including in some cases the elimination of a single point of failure and the reduction of processor load.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz and Ghannam, in view of the teaching of Slupik which discloses a usage of smart nodes in a distributed or centralized control system in order to improve coordination among server controlling nodes (Slupik, col. 2, ll. 7-8, col. 2, ll. 15-19).

Claims 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Vityaz (US 2019/0199693) (hereafter Vityaz), in view of Ghannam et al. (US 2021/0078512) (here after Ghannam)., and in view of Das (US 2021/009730) (hereafter Das).

Regarding claim 14 Rueckriemen, as modified by Vityaz and Ghannam, fails to explicitly teach: The method of Claim 1, wherein the control module maintains block chain ledgers for each of the smart nodes.
Das from the analogous technical field teaches: The method of Claim 1, wherein the control module maintains block chain ledgers for each of the smart nodes.
(Examiner note: configuration characterized by smart nodes with blockchains is met by the network architecture of Das configured for completing the relevant AI tasks) (Das, in Para. [0080] discloses “Data protection distributed learning system 102 can be associated with various technologies. For example, data protection distributed learning system 102 can be associated with multi-agent network technologies, distributed machine learning technologies” Das, in Para. [0080] further discloses “automation technologies blockchain technologies (e.g., smart contracts)”). Das, in Para. [0082] discloses “In addition to invoking development of underlying distributed learning algorithms and engineering customized network architectures with smart nodes, data protection distributed learning system 102 can also scale and/or speed up an AI task by providing a parallel data processing solution.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz and Ghannam, in view of the teaching of Das which discloses implementation of smart nodes and blockchain technologies within the distributed learning algorithm in order to achieve a better data protection in the system (Das, [0080, 0082].).

Regarding claim 18 Rueckriemen, as modified by Vityaz, Ghannam, and Das, teaches: The method of Claim 15, further comprising starting a gas turbine subsequent to the authentication of the smart node (Examiner note: operation of a vehicle or its component started after authentication/ID-verification of the smart nodes is met by the network architecture of Das configured for completing the relevant AI tasks; as noted above, due to the lack of proper antecedent basis, see 112 rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component) (Das, in Para. [0082] discloses “In addition to invoking development of underlying distributed learning algorithms and engineering customized network architectures with smart nodes, data protection distributed learning system 102 can also scale and/or speed up an AI task by providing a parallel data processing solution.” Das, in Para. [0108] discloses “Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources.”).

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rueckriemen (US 2021/0273819) (hereafter Rueckriemen), in view of Vityaz (US 2019/0199693) (hereafter Vityaz), in view of Ghannam et al. (US 2021/0078512) (here after Ghannam)., and in view of Tofano (US 2020/0057752) (hereafter Tofano).

Regarding claim 16 Rueckriemen, as modified by Vityaz and Ghannam, fails to explicitly teach: further comprising generating the second hash at the smart node as at least a reflection of operations characteristics of the smart node.
Tofano from the analogous technical field teaches: further comprising generating the second hash at the smart node as at least a reflection of operations characteristics of the smart node (Examiner note: creation of a smart node with functions disclosed in Para. [0033] including hash generation is met by applying the smart mode algorithm of Tofano to the network structure; setup reflecting specific operation characteristics is met by a relevant lookup structure configuration using slice/stripes method of Tofano) (Tofano, in Para. [0178] discloses “If an index item is not selected by these first selection criteria, then the final smart mode algorithm may be applied. Accordingly, the smart node algorithms may reduce the number of keys that are included in the lookup structures 804 through the use of probabilistic algorithms.” Tofano, in Para. [0174] discloses “SMART_MODE_SMART-this mode uses an algorithm based on the hash of the data-portion identifier to select particular "recognized" keys for adding entries to the lookup structures 804”. Tofano, in Para. [0157] discloses “the stripes 506 may be configured for in-core hash-based fast lookup structures. Thus, the stripes 506 may also serve as a hash lookup key, effectively sub-dividing hash bucket chains for reducing scan times and improving sequential pre-fetching. Similar to the slices 504, the stripes 506 are on-node only structures, i.e., it is not necessary to provide remote routing for the slices 504 or the stripes 506”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rueckriemen, as modified by Vityaz and Ghannam, in view of the teaching of Tofano, which discloses smart node creation using configured smart mode algorithm that could be implemented for hashing in order to improve data management and security in the network (Tofano, [0157, 0174, 0178]).

Regarding claim 17 Rueckriemen, as modified by Vityaz, Ghannam, and Tofano, teaches: The method of Claim 16, wherein the second hash is further reflective of a preceding hash (Examiner note: as noted above, the procedure of creation the control hash from preceding operations (according to Para. [0042]) is met by creation the event hash from previous operation information followed by comparison with the current operations info included into the challenge hash) (Ghannam, in Para. [0062] discloses “the first blockchain nodes 127 may validate each other based on previously stored event codes, and then the ECUs may store the event code to the first blockchain 201, and in particular to the validated first blockchain nodes 127.” Ghannam, in Para. [0077] discloses “The first blockchain node 127 can generate an event hash 216 and an update block link 217 and store the event hash 216 and the update block link 217 to the event block. The update block link 217 is a blockchain link from one blockchain data block to the most recent previous blockchain data block. In these circumstances, the update block link 217 is a link between the event block 213 and the most recent previous update block 222. The update block link 217 is a hash of data store in the most recent previous update block 222.”) contained in a local block chain at the smart node (Examiner note: hash included into a relevant block of the blockchain at the smart node is met by the extended scope of the smart node of Vityaz) (Vityaz, in Para. [0134] further discloses “the scope of the smart node platform is not restricted to this, as one of the most important tools of the platform is its free interaction with any external applications through the API (application programming interface).”)

Regarding claim 19 Rueckriemen, as modified by Vityaz, Ghannam, and Tofano, teaches: The method of Claim 16, wherein the generation of the second hash is performed upon installation of the smart node on the gas turbine (Examiner note: creation of a smart node with functions disclosed in Para. [0033] including hash generation is met by applying the smart mode algorithm of Tofano to the network structure; smart node installation on the gas turbine is met by an appropriate configuration of the computing devices of Tofano; due to the lack of proper antecedent basis, see 112 rejection, the control functions of a gas turbine are treated as general control functions/operations of a vehicle engine component) (Tofano, in Para. [0174] discloses “SMART_MODE_SMART-this mode uses an algorithm based on the hash of the data-portion identifier to select particular "recognized" keys for adding entries to the lookup structures 804”. Tofano, in Para. [0178] discloses “If an index item is not selected by these first selection criteria, then the final smart mode algorithm may be applied. Accordingly, the smart node algorithms may reduce the number of keys that are included in the lookup structures 804 through the use of probabilistic algorithms.” Tofano, in Para. [0091] discloses “For multi-node environments, index shards may be distributed across all or some of the service computing devices based on configuration rules.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431     

/TRANG T DOAN/Primary Examiner, Art Unit 2431